Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the spectral signal acquisition unit in claim 1, the candidate calculation unit in claim 1 and the selection unit in claims 1 – 4.
The spectral calibration apparatus for calculating a color conversion matrix used in color conversion processing, includes a spectral signal acquisition unit that acquires a spectral signal of fluorescence detected over time, a candidate calculation unit that calculates a candidate of the color conversion matrix for each value of a parameter, which depends on a frequency at which fluorescence peaks of fluorescent dyes appear at the same time, based on the spectral signal, and a selection unit that selects a color conversion matrix based on an evaluation value calculated for each candidate (Abstract) [0007] (Figure 3 is a functional diagram of the main components).
Applicant teaches that these main parts may be composed of dedicated hardware or software running on the CPU 2 [0030]. The CPU 2 is a device that controls the operation of each component [0023].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3 and 5 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US Pub. No. 2020/0003728 A1) in view of Liu et al. (US Pub. No. 2011/0232356 A1).
With regards to claims 1 and 5, Majumdar discloses a detection system [0039] (Figure 1) comprising a detector 109 passes a signal to processing system 100 corresponding to the intensity of light received at various wavelengths scanned by detector 109. Computer program product 111 is configured to the data processing system 110 to process the received spectral data and may, for example during runtime of CE instrument 1000, calibrate instrument 1000 to correct for spectral error [0041] [0062] [0063].
Majumdar further discloses that the system includes a spectral calibration apparatus includes calculating a dye conversion matrix used in spectral light associated with the dye conversion processing [0013] [0062] [0067] [0068] [0072] [0077] [0083] [0084], comprising a spectral signal acquisition unit [0182] [0185] that acquires a spectral signal of fluorescence detected over time [0210] [0212] [0213] [0216] [0217] [0222] [0224] (Figure 16); a candidate calculation unit that calculates a candidate of the color conversion matrix for each value of a parameter and fluorescence peaks of fluorescent dyes appear at the same time, based on the spectral signal [0181][0182] [0197]; and  a selection unit that selects a color conversion matrix based on an evaluation value calculated for each candidate [0197].
Majumdar fails to expressly disclose a calculation unit that calculates a candidate of the color conversion matrix for each value of a parameter which depends on a frequency at which a candidate and fluorescence peaks of fluorescent dyes appear at the same time.
Liu is directed to fluoresced light detector equipment having an in-situ calibration capability so as to permit various dye sets to be used and a three-dimensional graphical representation of results to allow for simplified base calling (abstract) [0002]. Lie discloses an approach for selecting peaks to be used for coefficient calculation is to identify solitary peaks in topographic plots of time-frequency plots. FIGS. 14-16 exhibit peaks with different morphologies [0077] – [0082]. 
Notice that by first plotting the data in the form of time-frequency plots, one can first identify solitary peaks and then group together solitary peaks corresponding to the same base (or other tagged species) as such at the same time. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Majumdar in view of the teaching such as that taught by Lie in order to allows for in-situ calibration with new, previously unused dye sets.
With regards to claims 2 and 6, Majumdar modified discloses the selection unit extracts a pull-down [0061] [0096] [0097] [0212] from the color conversion signal calculated by using each candidate of the color conversion matrix calculated for each value of the parameter, and calculates the evaluation value using a cost function based on the pull-down [0097] [0099] [0196 [0197] [0212].
With regards to claims 3 and 7, Majumdar modified discloses the selection unit executes deconvolution processing on the color conversion signal calculated using each candidate of the color conversion matrix calculated for each value of the parameter to acquire a deconvolution signal, and calculates the evaluation value using a cost function based on the deconvolution signal [0086] [0088] [0213].
3.	Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar and Lie in view of LaBrenz et al. (US Pub. No. 2005/0059046 A1).
With regards to claims 4 and 8, Majumdar modified discloses the claimed invention according to claims 1 and 4 but fails to expressly disclose parameters in order to acquire a mobility correction signal and calculating the evaluation value using a cost function base relationship for the mobility correction signal. 
LaBrenz who teaches methods and systems of analyses with regards to biological samples [0047] [0049] discloses the missing limitations in order to improve the quality of the device [0047] [0052] [0061] [0107] [ 0111] [0258] [0261]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Majumdar with the teachings such as that taught by LaBrenz in order to improve on systems analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884